DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                Summary
The amendment and response filed on June 02, 2022 are noted. Claims 2 and 10 are amended. Claim 1 is canceled. Claims 2-15 are pending and considered. 
          Terminal Disclaimer
The terminal disclaimer filed on June 02, 2022 disclaiming the terminal portion of the patent being reexamined which would extend beyond the expiration date of US Patent No. 10,905,760  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The rejection of Claim  10  has been removed necessitated by Applicants’ amended. 
The rejection of claim 2 has been removed necessitated by Applicants’ amended.
Double Patenting
The rejection of Claims 2-15 on the ground of nonstatutory double patenting as being unpatentable over claim1-22 of U.S. Patent No. 10,905,760 has been removed because of the Terminal Disclaimer has been  filed and accepted. 
      EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric S. Furman on June 7, 2022.

The application has been amended as follows: 
Claim 2 (currently amended): In line 7 before and after “pre-S1 domain of” please delete both “the” and replace both deleted “the” with ---- a ---  
Claim 2 (reiterated): A chimeric gene comprising at least two Hepatitis D Antigen (HDAg) sequences, the chimeric gene comprising: 
a nucleic acid construct encoding at least two HDAg antigen sequences selected from the group consisting of HDAg genotype 1A, HDAg genotype 1B, HDAg genotype 2A and HDAg genotype 2B; 
at least one cleavage sequence; and at least one sequence encoding a pre-S 1 domain of a  surface antigen of a hepatitis B virus.
Claim 8 (currently amended): In line 2 after “pre S1” deleted “derive”
Claim 9 (currently amended): In line 2 after “pre S1” deleted “derive”

Claims 2-15 are allowed. 

          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests a chimeric gene encoding at least wo Hepatitis D virus antigen (HDV) sequences selected from HDAg of genotype 1A, genotype 1B, genotype 2A and genotype 2B and a sequence encoding a pre-S1 domain of  a HBV surface antigen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648